               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISOME JOHNSON,
        Petitioner,                               NO. 3:16-CV-0182

              v.                                  (JUDGE CAPUTO)
WARDEN ODDO,
        Respondent.

                                 MEMORANDUM
        Presently before me is the Petition for Writ of Habeas Corpus pursuant to 28
U.S.C. § 2241 (Doc. 1) filed by Isome Johnson (“Mr. Johnson”). Mr. Johnson is a
federal prisoner confined at the United States Penitentiary at Allenwood, in White
Deer, Pennsylvania. Mr. Johnson alleges that the Bureau of Prisons (“BOP”) erred in
denying his request to designate a state prison as a place of federal confinement nunc
pro tunc. For the reason that follow, the petition will be denied.
                                   I. Background
        Mr. Johnson was arrested by authorities in Newark, New Jersey on March 25,
2008 for possession of marijuana and hashish. (See Doc. 6-1, ¶ 4). Mr. Johnson was
released on bond two days later, and those charges were eventually dismissed. (See
id.).
        On or about June 4, 2008, Mr. Johnson was arrested in Essex County, New
Jersey for controlled substances violations. (See id. at ¶ 5). Mr. Johnson posted bond
and was released on June 10, 2008. (See id.). Mr. Johnson’s bond was revoked on
June 24, 2008 and he was returned to New Jersey state authorities. (See id.).
        Mr. Johnson was released to the U.S. Marshals Service pursuant to a federal
writ on July 29, 2008. (See id. at ¶ 6). Mr. Johnson appeared in federal court on
several occasions prior to sentencing, and after each appearance, he was returned to
Essex County. (See id.).
       On June 29, 2009, Mr. Johnson was sentenced in the United States District
Court for the District of New Jersey to a 165 month term of imprisonment for
Knowingly and Intentionally Distributing, and Possessing with Intent to Distribute
Cocaine Base. (See id. at ¶ 8). The Judgment was silent regarding its relationship to
any state sentence. (See id.). As New Jersey retained primary jurisdiction over Mr.
Johnson, he was returned to state custody. (See id.).
       Mr. Johnson was sentenced on July 6, 2009 in the New Jersey Superior Court
of Essex County to 4 years for Possession with Intent to Distribute within 1000 Feet
of School Property on Counts 4 and 8 in state case number 08-03-681-I, and
Conspiracy on Count I in state case number 08-11-3367-I. (See id. at ¶ 7). The
Superior Court ordered that the sentence be served concurrently on each count and
concurrently to the federal sentence for a total term of four years. (See id.). Mr.
Johnson received credit for 399 days spent in state custody. (See id.). The state
sentencing judge also ordered that Mr. Johnson be released to federal custody for
service of his sentence, but federal authorities did not accept him. (See id.). Mr.
Johnson was therefore returned to the Essex County Jail to complete his sentence.
(See id.).
       Mr. Johnson was released on parole from the New Jersey Department of
Corrections to the United States Marshals for service of his federal sentence on
January 4, 2010. (See id. at ¶ 9).
       BOP officials computed Mr. Johnson’s 165 month sentence as commencing on
January 4, 2010, the date his New Jersey sentence was completed. (See id. at ¶ 10).
Mr. Johnson received custody credit for: (1) his arrest on March 25, 2008 until his
release on bond on March 27, 2008; and (2) June 10, 2008, the date of his bond from
Essex County because the New Jersey Department of Corrections did not apply this
date to his state sentence. (See id.). Mr. Johnson’s projected satisfaction date is
December 22, 2021. (See id.).
       Mr. Johnson challenged the BOP’s prior custody credit determination through
                                         2
the Administrative Remedy process, arguing that he should have received credit for
the time he spent in state custody pursuant to a federal detainer, i.e., July 29, 2008
through January 4, 2010. (See Doc. 1-1, Ex. “A”). That request was denied. (See id.).
         On December 14, 2010, the BOP sent a letter to the federal sentencing court
seeking the court’s position on Mr. Johnson’s request for credit towards his federal
sentence for the time he spent in state custody. (See Doc. 6-1, Ex. “13”). The BOP
explained that pursuant to Barden v. Keohane, 921 F.2d 476 (3d Cir. 1990), because
Mr. Johnson was under the primary jurisdiction of the state of New Jersey, the BOP
considered Mr. Johnson’s request as one for retroactive designation of the state
institution for service of the federal sentence. (See id.). In deciding whether to make
such a retroactive designation, the BOP considers the factors enumerated in 18 U.S.C.
§ 3621(b). (See id.). The BOP further noted its preference that the sentencing court
be given an opportunity to state its position with respect to retroactive designation.
(See id.). Thus, the BOP indicated that if no response was received from the
sentencing court within sixty days, the BOP would complete its review and make a
decision regarding Mr. Johnson’s request. (See id.).
         The BOP did not receive a response from the federal sentencing court. (See id.
at Ex. “14”).
         On February 25, 2011, the BOP conducted a review under § 3621(b) to
determine whether Mr. Johnson was appropriate for retroactive designation. (See id.).
The BOP determined that three factors weighed against Mr. Johnson’s request: (1) the
nature and circumstances of the offense; (2) his criminal history; and (3) the lack of
response from the federal sentencing court. (See id.).
         Mr. Johnson filed the instant habeas petition pursuant to 28 U.S.C. § 2241 on
February 2, 2016. (See Doc. 1, generally). Therein, Mr. Johnson requests “to receive
full credit for time spent in state custody towards [his] federal sentence.” (See id. at
¶ 15).
         In response, Respondent argues that Mr. Johnson’s sentence was properly
                                           3
calculated and the BOP properly denied Mr. Johnson’s request for nunc pro tunc
designation of the state facility for service of his federal sentence. (See Doc. 6,
generally).
                                 II. Legal Standard
      Title 28, United States Code § 2241, vests federal district courts with
jurisdiction to grant a writ of habeas corpus to persons in custody in violation of the
Constitution, laws, or treaties of the United States. 28 U.S.C. § 2241(c)(3). Habeas
corpus review under § 2241 “allows a federal prisoner to challenge the ‘execution’ of
his sentence.” Woodall v. Federal Bureau of Prisons, 432 F.3d 235, 241 (3d Cir.
2005). Review is available “where the deprivation of rights is such that it necessarily
impacts the fact or length of detention.” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir.
2002). Section 2241 is the appropriate vehicle to challenge the BOP’s calculation of
a prisoner’s sentence. See Eiland v. Warden Fort Dix FCI, 634 F. App’x 87, 89 (3d
Cir. 2015).
                                   III. Discussion
      District courts do not have authority to credit time towards a sentence under 18
U.S.C. § 3585(b); that authority rests with the Attorney General. Blood v. Bledsoe,
648 F.3d 203, 206 (3d Cir. 2011). The Attorney General, through the BOP, is
responsible for administering a federal inmate's sentence and computing the credit to
be awarded for time spent in official detention prior to the commencement of the
sentence. United States v. Wilson, 503 U.S. 329, 333-35, 112 S. Ct. 1351, 117 L. Ed.
2d 593 (1992) (interpreting 18 U.S.C. § 3585(b)). The BOP's decision is subject to
judicial review under 28 U.S.C. § 2241. See Burkey v. Marberry, 556 F.3d 142, 146
(3d Cir. 2009). The two major factors in a federal sentencing calculation are: (1) when
the federal sentence begins; and (2) the time to be credited for custody prior to
commencement of the sentence. Chambers v. Holland, 920 F. Supp. 618, 621 (M.D.
Pa. 1996), aff'd, 100 F.3d 946 (3d Cir. 1996).


                                          4
A.    Commencement.
      A federal sentence commences “on the date that the defendant is received in
custody awaiting transportation to, or arrives voluntarily to commence service of
sentence at, the official detention facility at which the sentence is to be served.” 18
U.S.C. § 3585(a). It is, therefore, clear that “[a] sentence to a term of imprisonment
commences on the date the defendant is received in custody. . . .” 18 U.S.C. § 3585(a).
      In determining the commencement date of a federal sentence under 18 U.S.C.
§ 3585(a), the court must first address whether the defendant was in primary federal
or primary non-federal custody at the time the federal sentence was imposed. If the
defendant was in primary federal custody, the federal sentence will commence upon
imposition. See 18 U.S.C. § 3585(a). However, if the defendant was in primary
non-federal custody at the time the sentence was imposed, the BOP must determine
whether the federal sentencing court expressly indicated its intent as to whether the
federal sentence should run concurrently to or consecutively with the non-federal
sentence. See 18 U.S.C. § 3584(a) (authorizing a federal sentencing court to impose
a sentence that runs concurrent to a state sentence). Pursuant to 18 U.S.C. § 3584(a),
“[m]ultiple terms of imprisonment imposed at different times run consecutively unless
the court orders that the terms are to run concurrently.” 18 U.S.C. § 3584(a)
(emphasis added); see also Setser v. United States, 566 U.S. 231, 236, 132 S. Ct. 1463,
182 L. Ed. 2d 455 (2013) (§ 3584(a) authorizes federal sentencing courts to direct
sentences to run concurrently or consecutively with other sentences, whether such
sentences are imposed or have yet to be imposed).
      It is also well established that a federal sentence does not begin to run when a
defendant is taken into federal custody pursuant to a writ of habeas corpus ad
prosequendum, see Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002), because the
state remains the primary custodian in those circumstances. See Bowman v. Wilson,
672 F.2d 1145, 1153-54 (3d Cir. 1982). Thus, a federal sentence may not commence
until the non-federal custodian relinquishes the prisoner upon satisfaction of the
                                          5
prisoner's state obligation. See Rios v. Wiley, 201 F.3d 257, 274 (3d Cir. 2000),
superceded on other grounds as stated in United States v. Saintville, 218 F.3d 246,
248-49 (3d Cir. 2000).
      Here, Mr. Johnson was in the primary custody of the state of New Jersey when
his federal sentence was imposed. The fact that he was “borrowed” on writ from New
Jersey authorities does not alter this fact. See Ruggiano, 307 F.3d at 126.
Additionally, because the federal sentencing court did not direct that his federal
sentence was to run concurrent to any state sentence, his federal sentence is deemed
to run consecutive to his state sentences. See 18 U.S.C. § 3584. Therefore, the BOP
correctly determined that Mr. Johnson’s sentence began when he completed his state
sentence and was paroled into federal custody on January 4, 2010.
B.    Prior Custody Credit.
      The second inquiry to be made in computing Mr. Johnson’s federal sentence is
to determine the amount of jail credit, if any, he is entitled to receive for time spent in
custody prior to the commencement of his federal sentence. It is the BOP, and not the
sentencing judge, that determines if jail credits should be granted toward a federal
sentence. See Mehta v. Wigen, 597 F. App’x 676, 679 (3d Cir. 2015) (citing Wilson,
503 U.S. at 334, 112 S. Ct. 1351).
      Credit for time spent in custody prior to the commencement of a federal
sentence is controlled by 18 U.S.C. § 3585(b). This section provides the following:
             A defendant shall be given credit toward the service of a
             term of imprisonment for any time he has spent in official
             detention prior to the date the sentence commences -
             (1) as a result of the offense for which the sentence was
             imposed; or
             (2) as a result of any other charge for which the defendant
             was arrested after the commission of the offense for which
             the sentence was imposed;
             that has not been credited against another sentence.
Id. “Congress made clear that a defendant could not receive double credit for his

                                            6
detention time.” Wilson, 503 U.S. at 337, 112 S. Ct. 13514. Thus, pursuant to §
3585(b), the BOP cannot award prior custody credit if the prisoner has already
received credit for that time toward another sentence. See United States v. Vega, 493
F.3d 310, 314 (3d Cir. 2007); Chambers, 920 F. Supp. at 623 (“Section 3585 does not
permit credit on a federal sentence for time served and credited against another
sentence.”)
      As previously noted, Mr. Johnson’s federal sentence commenced on the date he
was received into federal custody, January 4, 2010. He could not receive prior custody
credit for any time that was credited toward his state sentence. See 18 U.S.C. §
3585(b). Upon his receipt into custody by the BOP, it was determined that Mr.
Johnson had not received jail credit for the following days toward his state sentences:
(1) March 25, 2008 through March 27, 2008; and (2) June 10, 2008. Thus, the BOP
awarded him credit for these periods.
C.    Nunc Pro Tunc Designation.
      In order to receive credit towards his federal sentence for time spent in state
custody, Mr. Johnson sought nunc pro tunc designation of the state facilities as the
place of confinement for his federal sentence. The BOP denied this request after
considering it under 18 U.S.C. § 3621(b) and Barden v. Keohane, 921 F.2d 476 (3d
Cir. 1990). That decision is reviewed to determine “whether the BOP, in weighing the
factors, acted arbitrarily, capriciously, or contrary to the law . . . .” Galloway v.
Warden of F.C.I. Ft. Dix, 385 F. App'x 59, 64 (3d Cir. 2010).
      As stated, the BOP denied Mr. Johnson’s request based on his criminal history,
the nature and circumstances of his offenses, and the federal sentencing court’s silence
on the nunc pro tunc designation request. Based on the record before me, there is
nothing to suggest that the BOP acted arbitrarily or capriciously in denying credit
under Barden. Furthermore, Mr. Johnson’s “contention that the BOP must give effect
to the state judge’s concurrency order . . . is a meritless legal theory.” Galloway, 385
F. App’x at 65. Indeed, “the BOP is not bound in any way by a state court’s direction
                                           7
that the state and federal sentences run concurrently.” Id.; see also Harris v.
Zickefoose, 511 F. App’x 135, 137-38 (3d Cir. 2013) (“neither the federal courts nor
the BOP are bound in any way by the state court's direction that the state and federal
sentences run concurrently.”). The BOP properly considered the pertinent factors
under § 3621(b) in determining that Mr. Johnson was not entitled to nunc pro tunc
designation, so the petition will be denied. See, e.g., United States v. Fortt, 608 F.
App’x 88, 90 (3d Cir. 2015) (“The record reflects that the BOP did review Fortt's
request under the five factors stated in § 3621(b), and denied his request based on his
history and characteristics, and the lack of a recommendation from the federal
sentencing court. . . . Accordingly, the BOP did not abuse its discretion under §
3621(b) by denying Fortt's nunc pro tunc request.”); Harris, 511 F. App’x at 138.
                                   IV. Conclusion
      For the above stated reasons, Mr. Johnson’s petition pursuant to 28 U.S.C. §
2241 will be denied.
      An appropriate order follows.


February 20, 2019                                /s/ A. Richard Caputo
Date                                             A. Richard Caputo
                                                 United States District Judge




                                          8
